 WESTINGHOUSE ELECTRIC CORP. 1WestinghouseElectricCorporation and InternationalUnion of Electrical,Radio and MachineWorkers, Local456, AFL-CIO. Case 22-CA-3685May 19, 1970SUPPLEMENTAL DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS BROWN ANDJENKINSOn June 30,1969, the NationalLaborRelations Boardissued itsDecision in this proceeding,finding thatRespondent had engaged in certain unfair labor practicesin violation of Section 8(a)(5) and(1)of the NationalLabor Relations Act, as amended, and ordering Respond-ent to cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.'Thereafter Respondent filed with the Court of Appealsfor the Second Circuit a petition to review and setaside the Board'sOrder.The Board filed with the courta cross-application for enforcement of its Order.Thereafter, the Supreme Court of the United Statesdenied the Board'spetition for certiorari inPepsi-ColaBuffalo BottlingCo. v. N.L.R.B.,396 U.S. 904(Novem-ber 6,1969). Decision below 409 F. 2d 676(C.A. 2).After the denial of the petition for certiorari, theBoard moved the court of appeals for leave to withdrawthe certified list of documents,pleadings and materialscomprising the record of the proceeding to permit theBoard to pass upon the controlling representation issuein conformity with the decision of the court of appealsinPepsi-Cola Buffalo Bottling Co., supra.The courtof appeals entered an order granting the Board's motion.Thereafter,theBoard granted leave to the partiesto file a statement of position respecting the issues.The Respondent,General Counsel,and Charging Partyeach filed a statement.Pursuant to the provisions of Section 3(b) of theAct, theBoard has delegated its powers in connectionwith this case to a three-member panel.The Decision and Order issued in June 1969 wasa grant of summary judgment finding that all issuesraised by Respondent had been fully litigated in therelated representation case.'The complaint in this case543arose out of Respondent's failure, after a hearing, tohonor the Regional Director's decision and order clarify-ing bargaining unit.3 In his decision, the Regional Directorhad granted the Union's request to include- systemsand procedures analysts "A" and "B',' in the bargainingunit.He found (1) that the disputed employees weretechnical employees with a close community of interestwith the technical employees already in the unit andwere not professional employees; (2) that they werenot confidential employees; and (3) that they could beincluded in the bargaining unit by means of the unitclarification procedure.As more fully set out in the Decision and Orderin this case, Respondent filed a request for review.The Board denied review on the issues raised by thefirst two findings of the Regional Director, but grantedit as to the third issue.The Board issued its Decision on Review in whichitaffirmed the Regional Director's findings and foundthe disputed employees to be an accretion to the certifiedunit.Respondent does not contend that the RegionalDirector erred in finding that the disputed employeeswere not confidential employees.We have since made an independent review of therecord of the hearing in the representation case fromwhich we conclude that the Regional Director's otherfindings and conclusions, as set forth in his decisionand order clarifying unit, were also correct in all respects.As the issues have been fully litigated and no newlydiscovered and previously unavailable evidence wasoffered by Respondent in its answer to the notice toshow cause and memorandum in support of answer,and in its statement of position on remand, no furtherhearing is required.We therefore affirm the bargainingorder previously issued.SUPPLEMENTAL ORDERBased on the foregoing, and the entire record inthis case, the National Labor Relations Board herebyaffirms its Order issued in this proceeding on June 30,1969.177 NLRB No 49'Case 2-RC-8368 Decision and Direction of Elections,116 NLRB1545Board Certification of the Union,December 10, 1956 Decisionon Review,173 NLRB 319 (October 24, 1968)'Case 22-UC-I I182 NLRB No. 85 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrisch'sRestaurants,Inc.andTruck Drivers, Chauffeursand HelpersLocalUnion No. 100,an affiliate of theInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America PetitionerFrisch'sRestaurants,Inc., Petitioner and Truck Drivers,Chauffeurs and Helpers Local Union No. 100,an affiliateof the International Brotherhood of Teamsters, Chau-ffeurs,Warehousemen and Helpersof America. Cases9-RC-8244 and 9-RM-569.May 19, 1970DECISION ON REVIEW AND ORDERBy MEMBERSFANNING,BROWN,AND JENKINSOn September 15, 1969, the Regional Director forRegion 9 of the National Labor Relations Board issuedhisDecision and Direction of Election in the above-entitled proceeding, finding the Petitioner's requestedunit of all warehouse department employees in theEmployer's commissary continued to be appropriate forseparate representation apart from other commissaryemployees. Thereafter, in accordance with NationalLabor Relations Board Rules and Regulations, Series8,as amended, the Employer filed a timely requestfor review and a motion for stay of the election onthe grounds that the Regional Director's unit findingconstituted a departure from Board precedent and wasclearly erroneous on substantial factual issues.By telegraphic order dated October 8, 1969, the Boardgranted the request for review and stayed the election.Thereafter the Employer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three-member panel.The Board has reviewed the entire record in thiscase with respect to the issues under review, includingthe briefs, and makes the following findings:On February 21, 1967, the Acting Regional Directorfor Region 9 issued a Decision and Direction of ElectioninCase 9-RC-7083 finding appropriate, in accord withthe Petitioner's request, a unit identical to that whichitnow seeks.' The Regional Director, in finding theunit appropriate herein, relied on the Acting RegionalDirector's earlier determination, rejecting the Employ-er's contention that such decision was no longer control-ling because of changed circumstances. The Employerasserts that he erred in rejecting this contention.Weagree.The Employer is engaged in the wholesale and retaildistribution of food products and has various restaurantoutlets in the States of Ohio, Indiana, Kentucky, andFlorida. It services approximately 150 of these restau-'The Board denied the Employer's request for review of that findingAn election was held in which the Petitioner failed to receive a majorityof the valid ballots cast.rants from a commissary located in Cincinnati, Ohio,the only operation involved herein.Since the previous hearing in December 1966, thenumber of restaurants serviced by the commissary hasincreased by 35, or over 30 percent. However, thecommissary services are performed by approximatelythe same number of employees. This has apparentlybeen made possible by certain changes made in theoperations of the various departments in the past 2years to facilitate greater efficiency in the use of employ-ees and space.2In the 1967 decision, the Acting Regional Directordescribed the duties of the warehouse departmentemployees as follows:[they] spend their entire time performing typicalwarehouse functions such as the unloading, receiv-ing,moving and storing of merchandise, whichare separate and distinct from those duties normallyperformed by the other employees. They unloadmerchandise received from suppliers which theystack on pallets and move, by electric mules, toa position on the receiving dock or to the storagearea in the basement of the commissary. As theneed arises, they move this merchandise from thebasement to one of the other departments. Theyregularly perform work in the storage area of thecommissarybasement,stackingmerchandisereceived from the suppliers. When it comes timeto load the trucks, they place the merchandiseon the conveyors leading from the basement tothe dock area. They then check the merchandiseordered by the Employer's restaurant units, loadsuch merchandise onto the trucks used to transportit,and move the trucks around to the dock. . . .Permanent or semi-permanent transfers of employ-ees to or from the warehouse department are occa-sional.Only two transfers into, and seven out of,the warehouse department have occurred in thelast three calendar years, with all seven employeesfrom that department having gone into the truckdrivers department, which, as noted heretofore,is a separately-represented unit. Temporary assign-ments of employees to or from the warehousedepartment are sporadic, with only five employeesbeing temporarily assigned to that department dur-ing the past two calendar years, where they workeda total of only 51 hours; and with no employeesbeing temporarily assigned out of that department,towork in other departments, during the sameperiod of time. Although warehouse departmentemployees may also have occasion to be in otherdepartments for a few minutes of their time duringthe course of a day, this is primarily in connectionwith the performance of their regular warehouseYAt the time of the previous hearing, the Employer's commissaryoperations employed 73 employees, it now employs approximately 76,with the following number of employees in each department bakery-14 (1 less), butcher-8 (2 less); produce-16 (3 more), soup and chill-3 (3 less), cleaning-6 (I more); maintenance-7 (the same), cafeteria-2 (the same), warehouse-10 (2 less), and truckdrivers-I I (the same)182 NLRB No. 86 FRISCH'S RESTAURANTS, INCduties, such as the delivery of merchandise intoor from these departmentsSince that time, the Employer has decentralized stor-age by establishing storage areas adjacent to the variousdepartments, shifting from warehouse employees todepartment personnel the tasks of moving and rotatingmerchandise from such storage areas to their work areasand of loading processed materials on moving equipment3for transport to the dock area for subsequent loadingonto the trucks, giving the warehouse department andthe other commissary departments joint responsibilityfor rotating stored products between departments, andincreasing both permanent and temporary assignmentsto other departments, with many warehousing tasksnow being performed by either warehouse departmentemployees or employees of other departments, depend-ing upon availability at the time to do the work 4 Exceptfor the receiving clerk and the checker, all warehousedepartment employees and many of the other commis-sary employees are considered "utility" employees bythe Employer because they may engage in general utilitywork within any department 5 Warehouse departmentemployees also regularly assist the cleaning departmentin the cleaning of trucks, assist the soup & chili depart-ment in the preparation of soft drink syrup, and assistthe maintenance department in moving heavy machineryThe shipping and receiving dock is functionally thefocal point for the entire commissary operation andis contiguous to almost all the commissary departmentsThe office of the commissary manager is located immedi-ately adjacent to the dock, as is the employee entranceand timeclock used in common by all employees Allcommissary employees, other than the truckdrivers,enjoy the same working conditions, facilities, and fringebenefits The departments all have overlapping workinghoursUnlike the Regional Director, we believe the changesin the commissary operations since the 1967 decision545necessitate a different result herein In the facts ofthis case, especially the integration of the shipping andreceiving functions performed by warehouse departmentemployees with the material-moving functions performedby other commissary department employees in produc-tion areas,and the degree of interchange shown toexist between these employees, we are unable to con-clude that the requested employees possess sufficientfunctional distinctness to warrant a finding that theyhave a separate community of interest for bargainingpurposesWe find, therefore, contrary to the RegionalDirector,that the warehouse department unit is inappro-priate astoo narrowin scope"Accordingly, as thePetitioner does not seek an election in a broader,appropriate unit, we shall dismiss both petitions hereinORDERIt is hereby ordered that the petitions filed hereinbe, and they hereby are, dismissed3At present all departments use forklifts pallet packs dollies handtrucks and electricmulesDuring the last year and 7 months there have been four permanenttransfers of present employees between commissary departments andthewarehouse In the past year 30 percent of the complement ofwarehouse employees have spent over 30 partial shifts working inthe bakeryIn the 2 months preceding the hearing 80 percent ofthe warehouse employees worked in other departments for extendedperiods of time An undisclosed proportion of this interchange of workhas been performed on overtimeThe utility employees make up the great bulk of the commissarywork force They are distributed by departments as follows 8 outof the 14 in the bakeryall 3 inthe soup & chili department approximately13of the 16 in produce 6 of the 8 in the meat department all6 in the cleaning department I dual function employee of the 2 inthe cafeteria and 8 of the 10 warehouse department employees theothers being plant clericals the checker and the receiving clerkSeeRiker Laboratories156 NLRB 1099 1101